DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Response to Amendment
	Applicant amendments filed 09/06/2022 and supplemental amendment filed 09/23/2022 have both been entered. Applicant amendments to the claims overcomes the previous 112(b) rejection set forth in the Office Action mailed 05/06/2022. The previous 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1, 3-13 remain pending in the application, with claims 1, 3-9 being examined and claims 10-13 remaining withdrawn pursuant to the election filed 10/29/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “an entirety of each section being coated with the respective organic ligand” on line 25. It is unclear if the specification has support for the entirety of each section being coated with a respective organic ligand. 
[0005] of the published instant specification recites “The detection unit may comprise a plurality of sections coated with organic ligands of respective different concentrations.” and [0007] recites “the development area comprises n sections coated with organic ligands of different concentrations, and the concentration of the organic ligand coated in the section located i-th from the reservoir area may be lower than the concentration of the organic ligand coated in the section located i-1-th from the reservoir area, wherein i may be a natural number from 1 to n.” It is unclear here if the specification is giving support for multiple organic ligands to be coating a single section, as there could be a plurality of sections each coated with a single organic ligand and that would be “a plurality of sections coated with organic ligands of respective different concentrations.” Further, Figure 1B does show multiple sections that contact one another, but Figure 1B on its own is not enough to support that the entire section is coated with an organic ligand. 
It is noted that [0072] recites “the entire detection unit (120’) is coated with an organic material capable of causing the color development reaction”. However, from [0057] it recites “are coated with an organic material (organic ligand)”. [0098] recites that “It is therefore to be understood that the above-described embodiments are illustrative in all aspects and not restrictive.” Where therefore it is understood that the embodiments of Figure 2A (describing the entire detection unit being coated with an organic material) and Figure 1B (where development area 120a with multiple sections depicted) to be combined. As such, there is support for an organic material to entirely coat a detection unit, however it appears that an organic material is directed to a single organic ligand. 
Claims 3-9 are rejected by virtue of being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the detection unit coated with an organic ligand” on line 9, and “an entirety of each section being coated with the respective organic ligand” on line 25. It is understood that an organic ligand is an ion or molecule that binds to another atom. It is unclear how a ligand can therefore coat an entire section if it is a single ion or molecule which is understood to cover a single point rather than a section. 
Claims 3-9 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR-2013/0000009-A) in view of Rupp (US-2003/0203495-A1), Tsai (US-2015/0254845-A1), and Campbell (GB-2386331-A). 
Regarding claim 1, Hwang teaches a device (microfluidic device 300) for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures (first chambers 313a, second chambers 313b) disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], [0087], [0090], Figure 4): 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086] and Figure 4);
Paragraph [0102] states that samples may be blood, water, urine, saliva, sweat, and medium and that substances can be heavy metals.  
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0084], [0085], and Figure 4); 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated by paragraph [0086]-[0087], it is understood that there are a plurality of first chambers 313a, a plurality of second chambers 313b, and a plurality of absorbers. It is understood that a first chamber 313a, second chamber 313b, and an absorber make up one unit on the platform 310. It is understood that similar to Figure 3, there will be a plurality of ports 311a that correspond to each unit. 
wherein the device (300) is configured to move the respective fluid samples from the respective sample injection (311a) unit to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, 
As stated by paragraph [0090], when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
wherein the device (300) is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit (320), and 
As stated by paragraph [0102], the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
wherein each detection unit (320) comprises a reservoir area (second chamber 313b) that connects one end of the detection unit (320) with the respective microfluidic siphon channel (331a) ([0085], Figure 4).  
It is understood that the absorber 320 (detection unit) of Hwang is coated with an organic substance that produces a color development reaction with the heavy metals of the fluid sample, as [0102] states that the reaction region 321 on absorber 320 (detection unit) has an antibody, enzyme, protein, or nucleic acid, to develop a color change. However it is understood that these are not organic ligands. 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches where suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. It is also understood that these are organic ligands as claim 9 of the instant application describes the same substances as organic ligands. 
It would have been obvious to one skilled in the art to modify the reaction region of Hwang such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
It is understood that the combination of Hwang and Rupp teach a device that has an absorber (detection unit), where the absorber has one of dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN, which are understood to be organic ligands. These materials are understood to be configured to produce the color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed. 
	The combination of Hwang and Rupp do not teach where each detection unit comprising a respective plurality of three or more sections coated with the respective organic ligand of different respective concentrations, an entirety of each section being coated with the respective organic ligand, each produce the color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed, the plurality of sections of each detection unit being disposed adjacent to one another along a longitudinal direction of the detection unit, the plurality of sections of each detection unit being configured to receive a respective one of the fluid samples flowing successively through the sections from a first section closest to the respective reservoir area towards a last section farthest from the respective reservoir area, the first section of each development area being coated with a highest concentration of the organic ligand, and the plurality of sections of each detection unit being continuously arranged so that boundaries thereof are in contact with each other along the longitudinal direction of the detection unit. 
	In the analogous art of test strips with reaction areas that have colors based on the characteristic of the analyte in different ranges of values, Tsai teaches a test strip with a set of reaction areas (Tsai; abstract, [0074]).
	Specifically, Tsai teaches where a test strip 1300 contains a set of reaction areas 1302A, 1302B, 1302C, 1302D, where each reaction area is to detect a different range of values of an analyte characteristic in a specimen sample, where to detect these different ranges, the reaction areas have different concentrations of one or more reagents (Tsai; [0074]). It is seen in Figures 13A-D that the four reaction areas 1302A, 1302B, 1302C, 1302D are all adjacent to one another along a longitudinal direction of the test strip 1300. It is understood that each of Figures 13B-D show the results of a different specimen sample being applied, with Figure 13B receiving a sample of 150 mg/dL, 13C receiving 300 mg/dL, and 13D receiving 600 mg/dL (Tsai; [0076]-[0078]). 
	It would have been obvious to one skilled in the art to modify the absorber of modified Hwang such that there are sections of reagents that have different concentrations as taught by Tsai because Tsai teaches that by differing the concentration of the reagents, it allows for the detection of different ranges of values of the analyte characteristic (Tsai; [0074]). 
	It is understood that now, modified Hwang will have an absorber that has one of the organic ligands as described by Rupp, where that organic ligand will now be placed on the absorber in sections of varying concentrations in the arrangement as taught by Tsai. 
	The combination of Hwang, Rupp, and Tsai do not teach a ruler configured to measure a color developed distance of the color development reaction, the ruler being positioned alongside the detection unit, nor where the first section of each development area being coated with the highest concentration of the organic ligand. 
	In the same problem-solving area of testing for the quantity of a substance being tested for in a sample, Campbell teaches where a test chemical is varied along the length of a test strip (Campbell; page 2 paragraph 1, page 8 paragraph 6).
	 Specifically, Campbell teaches where a test strip 10 is provided with a test chemical that is varied along the length of the test strip, where a higher density of test chemical is deposited on the bottom of the strip in comparison to the top and the results are read by comparing the strip against a scale that is precalibrated according to the precise amount of test chemical at each point on the strip (Campbell; page 8 paragraph 6, Figures 2a, d, e). Campbell page 8 paragraph 6 describes where a low concentration of drug will cause the bottom region of the strip to change color and the top region to remain unchanged. 
	It would have been obvious to one skilled in the art to modify the device of modified Hwang such that the concentration of the materials taught by Rupp go from high concentration to low concentration, as well as a scale for the measurement as taught by Campbell because Campbell teaches that with a high to low concentration of test chemical, the results can be read against the scale to determine the amount of test chemical at each point on the test strip (Campbell; page 8 paragraph 6). 
	It is understood that the absorber of Hwang will now have one of the materials taught by Rupp placed on the absorber, where the material will be placed in at least 4 different sections of varying concentrations as taught by Tsai with the sections contacting one another, and where the first section that will be closest to the reservoir area (second chamber 313b seen in Figure 4 of Hwang) will have the highest concentration as taught by Campbell. As seen in the annotated Figure 2a-e of Campbell below, the area enclosed by the dashed rectangle is the bottom of the test strip, where it is understood that the highest concentration of test chemical will be on the boxed end. For example, in Figure 2e of Campbell the highest concentration would be where the 0 is located and will decrease as it moves upwards. Therefore, sample will come into contact with the highest concentration test chemical first. Further, there will also now be a scale provided as taught by Campbell seen in Figures 2a, d, and e that will be placed next to the absorber (detection unit) of modified Hwang such that the scale can be compared to the absorber (detection unit) and will allow for a quantitative analysis of the fluid sample. 

    PNG
    media_image1.png
    241
    399
    media_image1.png
    Greyscale

Regarding claim 3, modified Hwang teaches the device according to claim 1. Modified Hwang further teaches wherein each development area comprises n sections coated with different concentrations of the organic ligands, and the concentration of the organic ligand coated in the section located i-th from the respective reservoir area is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area, wherein i is a natural number from 1 to n, see claim 1 supra. 
The absorber of Hwang has been modified with Rupp such that there is now the material of Rupp on the absorber, where material will be placed in at least 4 different sections of varying concentrations as taught by Tsai with the sections contacting one another, and where the first section that will be closest to the reservoir area (second chamber 313b seen in Figure 4 of Hwang) will have the highest concentration as taught by Campbell. 
Regarding claim 4, modified Hwang teaches the device according to claim 1. Modified Hwang further teaches wherein the device is configured to move the respective fluid sample by:
a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (311a);
a second rotation of the rotatable platform (310) so that the fluid sample moved to each respective microfluidic siphon channel (311a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the respective detection unit (320). 
Hwang teaches that various rotation speed programs may be used (Hwang; [0120]). It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid. [0090] of Hwang further states that when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As such, so long as the prior art is capable of being rotated at a first rotation, stopping, rotated at a second rotation, and stopping the rotation, the prior art will read on the limitations of claim 4. 
Regarding claim 5, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310) (Hwang; Figure 4). 
As stated by paragraph [0090] of Hwang, when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Further, it is seen in Figure 4 of Hwang that the microfluidic channel 331a has a U-shape. 
Regarding claim 6, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid.
Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As such, as long as the prior art is capable of being rotated at 2000 to 4000 RPM and 4000 to 6000 RPM, the prior art will read on the claim limitations of claim 6. 
Regarding claim 7, modified Hwang teaches wherein the rotatable platform is a circular disk having a diameter of 12 cm to 20 cm. 
[0111] of Hwang states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
Regarding claim 8, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Hwang and the apparatus of modified Hwang is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Hwang (see MPEP §2115). 
Note: [0102] of Hwang states that certain substances that can be detected include heavy metals. Further, it is seen in Table 1 of Rupp that metals such as iron, mercury, chromium, nickel, and carbon can be detected with dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN. 
Regarding claim 9, modified Hwang teaches the device according to claim 8. Modified Hwang further teaches wherein the organic ligand that coats the detection unit (320) comprises dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN, see claim 1 supra. 

Response to Arguments
Applicant’s arguments, see page 7, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang (KR-2013/0000009-A), Rupp (US-2003/0203495-A1), Tsai (US-2015/0254845-A1), and Campbell (GB-2386331-A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796